Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42 nd Street, Suite 2520
New York, NY 10165
Telephone:      (212) 292-5390
Facsimile:      (212) 292-5391
Attorneys for Plaintiff
Smart Study Co., Ltd.

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 SMART STUDY CO., LTD.,                               CIVIL ACTION NO.
                                                       21-cv-3942 (PAC)
 Plaintiff

 v.                                                         [PRffl!0SIID]   p)<..
                                                         PRELIMINARY
 BABY TOO STORE, BEAUTIFUL CLASSICAL                  INJUNCTION ORDER
 STORE, DONGGUAN RUI TENG GIFT CO., LTD.,
 DONGGUAN ZHIZHE TECHNOLOGY CO., LTD,
 EMMABABY BEAUTIFUL BABY STORE,
 FOSHAN MANTIANXI BALLOON CO., LTD.,
 FUZHOU SHENGBOLAI TRADING CO., LTD.,
 FUZHOU      SHENGFUYONG        CULTURAL
 INDUSTRY CO., LTD., FUZHOU ZHONGFENG
 SPORTS PRODUCTS CO., LTD., HANGZHOU
 YAOYANG TECHNOLOGY CO., LTD., HEFEI
 TAWEIER INTERNATIONAL TRADE CO., LTD.,
 HUAINAN YINERWO TRADING CO., LTD.,
 HUNAN GAOQIAOYUNGOU E-COMMERCE CO.,
 LTD., JINHUA DARREN TRADING CO., LTD.,
 LEIXURUI BABY STORE, OURFETE OFFICIAL
 STORE,         PARTIFABRIK         STORE,
 PARTY&BIRTHDAY RAVE STORE, PUJIANG
 MAIHE INDUSTRY AND TRADE CO., LTD.,
 SHOP910905040 STORE, SHOP911256393 STORE,
 SHOP911257425 STORE, SHOP911262222 STORE,
SUZHOU       DONGDONG      INTERNATIONAL
TRADING CO., LTD., SZFOSITE BACKDROP
STORE, TAMMY BACKDROP STORE, WENZHOU
CATHYLIN INTERNATIONAL TRADE CO., LTD.,
WENZHOU QIANXIN IMPORT AND EXPORT
CO., LTD., XIAMEN PALMY IMPORT & EXPORT
CO.,    LTD.,     YANGZHOU      CAISHENG
HANDICRAFT PRODUCT CO., LTD., YB PARTY
SUPPLIES STORE, YIWU BOY! LUCKY
GARMENTS FACTORY, YIWU FENGYAO
GARMENT CO., LTD., YIWU KERUI GARMENT
CO., LTD., YIWU PINK CHILDHOOD GARMENTS
CO., LTD., YIWU QIANG RUN GARMENT
FACTORY, YIWU YUEYING TRADING LTD.,
YIZHENG LIUJI TOWN XINCHEN TOY
FACTORY and ZHANGZHOU LEEWANG IMPORT
AND          EXPORT        CO.,      LTD.,

Defendants
                         GLOSSARY




Defendants        Baby Too Store, Beautiful Classical Store, Dongguan
                  Rui Teng Gift Co., Ltd., Dongguan Zhizhe Technology
                  Co., Ltd, Emmababy Beautiful Baby Store, Foshan
                  Mantianxi Balloon Co., Ltd., Fuzhou Shengbolai
                  Trading Co., Ltd., Fuzhou Shengfuyong Cultural
                  Industry Co., Ltd., Fuzhou Zhongfeng Sports Products
                  Co., Ltd., Hangzhou Yaoyang Technology Co., Ltd.,
                  Hefei Taweier International Trade Co., Ltd., Huainan
                  Yinerwo Trading Co., Ltd., Hunan Gaoqiaoyungou E-
                  Commerce Co., Ltd., Jinhua Darren Trading Co., Ltd.,
                  LeiXuRui baby Store, OURFETE Official Store,
                  Partifabrik Store, Party&Birthday Rave Store, Pujiang
                  Maihe Industry And Trade Co., Ltd., Shop910905040
                  Store, Shop911256393 Store, Shop911257425 Store,
                  Shop911262222            Store,    Suzhou      Dongdong
                  International Trading Co., Ltd., SZFOSITE Backdrop
                  Store, Tammy Backdrop Store, Wenzhou Cathylin
                  International Trade Co., Ltd., Wenzhou Qianxin Import
                  And Export Co., Ltd., Xiamen Palmy Import & Export
                  Co., Ltd., Yangzhou Caisheng Handicraft Product Co.,
                  Ltd., YB Party supplies Store, Yiwu Boyi Lucky
                  Garments Factory, Yiwu Fengyao Garment Co., Ltd.,
                  Yiwu Kerui Garment Co., Ltd., Yiwu Pink Childhood
                  Garments Co., Ltd., Yiwu Qiang Run Garment Factory,
                  Yiwu Yueying Trading Ltd., Yizheng Liuji Town
                  Xinchen Toy Factory and Zhangzhou Leewang Import
                  And Ex ort Co., Ltd.
Alibaba           Alibaba.com, an online marketplace platform that
                  allows manufacturers, wholesalers and other third-
                  party merchants, like Defendants, to advertise, offer for
                  sale, sell, distribute and ship their wholesale and retail
                  products originating from China directly to consumers
                   across the world and specifically to consumers residing
                   in the U.S., includin New York
AliExpress        Aliexpress.com, an online marketplace platform that
                   allows manufacturers, wholesalers and other third-
                   party merchants, like Defendants, to advertise, offer for
                   sale, sell, distribute and ship their wholesale and retail
                   products originating from China directly to consumers
                   across the world and specifically to consumers residing
                   in the U.S., includin New York
E stein Dran el
New York Address     244 Madison Ave, Suite 411, New York, New York
                     10016
Comnlaint            Plaintiffs Comolaint
Application          Plaintiffs Ex Parte Application for: 1) a temporary
                     restraining order; 2) an order restraining Merchant
                     Storefronts (as defined infra) and Defendants' Assets
                     (as defined infra) with the Financial Institutions (as
                     defined infra); 3) an order to show cause why a
                     preliminary injunction should not issue; 4) an order
                     authorizing bifurcated and alternative service and 5) an
                     order authorizin11: exoedited discoverv
Yang Dec.            Declaration of Su Jeong Yang in Support of Plaintiffs
                     Annlication
Drangel Dec.         Declaration of Jason M. Drangel in Support of
                     Plaintiffs Annlication
Baby Shark Content   One of Smart' s most successful creations, which is the
                     Pinkfong "Baby Shark" song and viral music video
                     with characters
Baby Shark           U.S. Trademark Serial Application Nos.: 79/253,035
Applications         for registration of "BABY SHARK" for a variety of
                     goods in Classes 41, 25, 16 and 9; 79/249,403 for
                     registration of "PINKFONG BABY SHARK" for a
                      variety of goods in Classes 24 and 21; 88/396, 786 for
                     registration of "PINKFONG BABY SHARK" for a
                      variety of goods in Class 25; 88/529 ,984 for registration
                      of "PINKFONG" for a variety of goods in Class 2, 3,
                      9, 14, 16, 18,20,21,24,25,26,27,28,29,30,32,41;
                      88/530,086 for registration of "BABY SHARK" for a
                      variety of goods in Class 2, 3, 9, 14, 16, 18, 20, 21, 24,
                      25, 26, 27, 28, 29, 30, 32, 41; 88/594,141 for
                      "PINKFONG" for a variety of goods in Class 5; and
                      88/594,122 for "BABY SHARK" for a variety of goods
                      in Class 5
Baby Shark            U.S. Trademark Registration Nos.: 5,803,108 for
Registrations         "BABY SHARK" for a variety of goods in Class 28;
                      5,483,744 for "PINKFONG" for a variety of goods in
                      Classes 3 and 21; 5,327,527 for "PINKFONG" for a
                      variety of goods in Classes 9, 16 and 28; 4,993,122 for
                      "PINKFONG" a variety of goods in Classes 9 and 25;
                     6,138,374 for pinkfong for a variety of goods in
                     Class       41;    and     6,021,523          for
                      pinkfong Baby Shark £or a variety
                                                     .    of goo ds m
                                                                    .
                     Class 28
Baby Shark Marks     The marks covered by the Baby Shark Registrations
                     and Babv Shark Annlications

                                   ii
    Baby Shark Works         U.S. Copyright Registration Nos.: VA 2-130-856,
                             covering Baby Shark; VA 2-130-847, covering Daddy
                             Shark; VA 2-130-854, covering Mommy Shark; VA 2-
                             131-983, covering Pink Fong Mascot; SR 823-609,
                             covering Baby Shark (Sound Recording and Music);
                             and PA 2-142-905, covering Baby Shark (Motion
                             Picture)
    Baby Shark Products      An extensive worldwide licensing program for a wide
                             variety of consumer products such as toys, sound
                             books, t-shirts, associated with and/or related to the
                             Baby Shark Content
    Counterfeit Products     Products bearing or used in connection with the Baby
                             Shark Marks and/or Baby Shark Works, and/or
                             products in packaging and/or containing labels and/or
                             hang tags bearing the Baby Shark Marks and/or Baby
                             Shark Works, and/or bearing or used in connection with
                             marks and/or artwork that are confusingly or
                             substantially similar to the Baby Shark Marks and/or
                             Baby Shark Works and/or products that are identical or
I                            confusingly or substantially similar to the Baby Shark
                             Products
    Infrin!!in!! Listin!!s   Defendants' listings for Counterfeit Products
    User Accounts            Any and all websites and any and all accounts with
                             online marketplace platforms such as Alibaba,
                             AliExpress, as well as any and all as yet undiscovered
                             accounts with additional online marketplace platforms
                             held by or associated with Defendants, their respective
                             officers, employees, agents, servants and all persons in
                              active concert or oarticioation with anv of them
    Merchant Storefronts      Any and all User Accounts through which Defendants,
                              their respective officers, employees, agents, servants
                              and all persons in active concert or participation with
                              any of them operate storefronts to manufacture, import,
                              export, advertise, market, promote, distribute, display,
                              offer for sale, sell and/or otherwise deal in Counterfeit
                              Products, which are held by or associated with
                              Defendants, their respective officers, employees,
                              agents, servants and all persons in active concert or
                              oarticipation with any of them
    Defendants' Assets        Any and all money, securities or other property or
                              assets of Defendants (whether said assets are located in
                              the U.S. or abroad)
    Defendants' Financial     Any and all financial accounts associated with or
    Accounts                  utilized by any Defendants or any Defendants' User
                              Accounts or Merchant Storefront(s) (whether said
                              account is located in the U.S. or abroad)

                                           iii
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         ("PayPal"), Payoneer Inc. ("Payoneer"), the Alibaba
                         Group d/b/a Alibaba.com payment services (e.g.,
                         Alipay.com Co., Ltd., Ant Financial Services Group),
                         PingPong Global Solutions, Inc. ("PingPong") and
                         other companies or agencies that engage in the
                         processing or transfer of money and/or real or personal
                         nrooertv of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly by Alibaba, AliExpress, as well as any and
                         all as yet undiscovered online marketplace platforms
                         and/or entities through which Defendants, their
                         respective officers, employees, agents, servants and all
                         persons in active concert or participation with any of
                         them manufacture, import, export, advertise, market,
                         promote, distribute, offer for sale, sell and/or otherwise
                         deal in Counterfeit Products which are hereinafter
                         identified as a result of any order entered in this action,
                         or otherwise




                                       iv
       WHERAS, Plaintiff having moved ex parte on May 4, 2021 against Defendants for the

following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants' Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiff's Application on May 5, 2021

("TRO") which ordered Defendants to appear on May 20, 2021 at 11:00 a.m. to show cause why

a preliminary injunction should not issue ("Show Cause Hearing");

       WHEREAS, on May 14, 2021, Plaintiff filed a request for modification and extension of

theTRO;

       WHEREAS, on May 17, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed in support of the

Application on each and every Defendant;

       WHEREAS, the Court granted Plaintiffs request and entered an Order on May 19, 2021

extending the TRO until May 27, 2021 and rescheduling the Show Cause Hearing to May 27, 2021

at 10:15 a.m. ("May 19, 2021 Order");

       WHEREAS, on May 19, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the May 19, 2021 Order on each and every Defendant;

        WHEREAS, on May 27, 2021 at 10: 15 a.m., Plaintiff appeared at the Show Cause Hearing,

however, no Defendants appeared.

                                                 ORDER

    1. The injunctive relief previously granted in the TRO shall remain in place through the

        pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil
Procedure 65 and Section 34 of the Lanham Act.

a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

   the following acts or omissions pending the final hearing and determination of this

   action or until further order of the Court:

       i. manufacturing, importing, exporting, advertising, marketing, promoting,

          distributing, displaying, offering for sale, selling and/or otherwise dealing in

           Counterfeit Products or any other products bearing the Baby Shark Marks

           and/or Baby Shark Works and/or marks or works that are confusingly or

           substantially similar to, identical to and constitute a counterfeiting and/or

           infringement of the Baby Shark Marks and/or Baby Shark Works;

       ii. directly or indirectly infringing in any manner Plaintiff's Baby Shark Marks

           and/or Baby Shark Works;

      iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff's

           Baby Shark Marks and/or Baby Shark Works to identify any goods or services

           not authorized by Plaintiff;

      iv. using Plaintiffs Baby Shark Marks and/or Baby Shark Works or any other

           marks or artwork that are confusingly or substantially similar to the Baby Shark

           Marks and/or Baby Shark Works on or in connection with Defendants'

           manufacturing, importing, exporting, advertising, marketing, promoting,

           distributing, displaying, offering for sale, selling and/or otherwise dealing in

           Counterfeit Products;

       v. using any false designation of origin or false description, or engaging in any

           action which is likely to cause confusion, cause mistake and/or to deceive



                                          2
     members of the trade and/or the public as to the affiliation, connection or

     association of any product manufactured, imported, exported, advertised,

     marketed, promoted, distributed, displayed, offered for sale or sold by

     Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

     any product manufactured, imported, exported, advertised, marketed,

     promoted, distributed, displayed, offered for sale or sold by Defendants and

     Defendants' commercial activities and Plaintiff;

 v1. secreting, concealing, destroying, altering, selling off, transferring or otherwise

     disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

     computer files, data, business records, documents or any other records or

     evidence relating to their User Accounts, Merchant Storefronts or Defendants'

     Assets and the manufacture, importation, exportation, advertising, marketing,

     promotion, distribution, display, offering for sale and/or sale of Counterfeit

     Products;

vii. effecting assignments or transfers, forming new entities or associations, or

     creating and/or utilizing any other platform, User Account, Merchant Storefront

     or any other means of importation, exportation, advertising, marketing,

     promotion, distribution, display, offering for sale and/or sale of Counterfeit

     Products for the purposes of circumventing or otherwise avoiding the

     prohibitions set forth in this Order; and

viii. knowingly instructing, aiding or abetting any other person or business entity in

     engaging in any of the activities referred to in subparagraphs l(a)(i) through

      l(a)(vii) above and l(b)(i) through l(b)(ii) and l(c)(i) below.



                                    3
b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

        i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

             paying Defendants' Assets from or to Defendants' Financial Accounts until

             further ordered by this Court;

       11.   secreting, concealing, destroying, altering, selling off, transferring or otherwise

             disposing of and/or dealing with any computer files, data, business records,

             documents or any other records or evidence relating to the Defendants' User

             Accounts, Merchant Storefronts, Defendants' Assets and the manufacture,

             importation, exportation, advertising, marketing, promotion, distribution,

             display, offering for sale and/or sale of Counterfeit Products; and

      111.   knowingly instructing, aiding, or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs l(a)(i) through

             l(a)(vii) and l(b)(i) through l(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

    engaging in any of the following acts or omissions pending the final hearing and

    determination of this action or until further order of the Court:

        i. providing services to Defendants, Defendants' User Accounts and Defendants'

             Merchant Storefronts, including, without limitation, continued operation of

             Defendants' User Accounts and Merchant Storefronts;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise



                                              4
              disposing of and/or dealing with any computer files, data, business records,

              documents or any other records or evidence relating to the Defendants' User

              Accounts, Merchant Storefronts, Defendants' Assets and the manufacture,

              importation, exportation, advertising, marketing, promotion, distribution,

              display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

              engaging in any of the activities referred to in subparagraphs l(a)(i) through

              l(a)(vii), l(b)(i) through l(b)(ii) and l(c)(i) through l(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants'

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff's

       counsel and provide Plaintiffs counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants' User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants' Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall



                                             5
    provide written responses under oath to such interrogatories within fourteen (14) days

    of service to Plaintiffs counsel.

b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

    34 of the Federal Rules of Civil Procedure and Defendants who are served with this

    Order, their respective officers, employees, agents, servants and attorneys and all

    persons in active concert or participation with any of them who receive actual notice of

    this Order shall produce all documents responsive to such requests within fourteen (14)

        days of service to Plaintiffs counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

        who receive service of this Order shall provide Plaintiff's counsel with all documents

        and records in their possession, custody or control (whether located in the U.S. or

        abroad), relating to any and all of Defendants' Financial Accounts, User Accounts and

        Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.       account numbers;

  ii.       current account balances;

 iii.       any and all identifying information for Defendants and Defendants' User Accounts,

            including names, addresses and contact information;

 iv.        any and all account opening documents and records, including, but not limited to,

            account applications, signature cards, identification documents, and if a business

            entity, any and all business documents provided for the opening of each and every

            of Defendants' Financial Accounts;

  v.        any and all deposits and withdrawal during the previous year from each and every

            of Defendants' Financial Accounts and any and all supporting documentation,



                                                 6
        including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

        account statements;

 vi.    any and all wire transfers into each and every of Defendants' Financial Accounts

        during the previous year, including, but not limited to, documents sufficient to show

        the identity of the destination of the transferred funds, the identity of the

        beneficiary's bank and the beneficiary's account number;

vii.    any and all User Accounts and account details, including, without limitation,

        identifying information and account numbers for any and all User Accounts that

        Defendants have ever had and/or currently maintain;

viii.   the identities, location and contact information, including any and all e-mail

        addresses, of Defendants, their respective officers, employees, agents, servants and

        all persons in active concert or participation with any of them;

 1x.    the nature of Defendants' businesses and operations, methods of payment, methods

        for accepting payment and any and all financial information, including, but not

        limited to, information associated with Defendants' User Accounts, a full

        accounting of Defendants' sales history and listing history under such accounts,

        and Defendants' Financial Accounts associated with Defendants' User Accounts;

        and

   x.   Defendants'    manufacturing,    importing,   exporting,   advertising,   marketing,

        promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

        Products, or any other products bearing the Baby Shark Marks and/or Baby Shark

        Works and/or marks or artwork that are confusingly or substantially similar to,

        identical to and constitute a counterfeiting and/or infringement of the Baby Shark



                                          7
                  Marks and Baby Sharks Works.

d) Within fourteen (14) days ofreceipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff's counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants' User Accounts and

   Defendants' Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          i.      any and all User Accounts and Defendants' Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants' Merchant Storefronts that

                  Defendants have ever had and/or currently maintain with the Third Party Service

                  Providers;

         ii.      the identities, location and contact information, including any and all e-mail

                  addresses of Defendants;

         iii.     the nature of Defendants' businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants' User Accounts and

                  Defendants' Merchant Storefronts, a full accounting of Defendants' sales history

                  and listing history under such accounts and Defendants' Financial Accounts with

                  any and all Financial Institutions associated with Defendants' User Accounts and

                  Defendants' Merchant Storefronts; and

         iv.      Defendants'    manufacturing,   importing,   exporting,   advertising,   marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing the Baby Shark Marks and/or Baby Shark



                                                   8
            Works and/or marks or artwork that are confusingly or substantially similar to,

            identical to and constitute an infringement of the Baby Shark Marks and/or Baby

            Shark Works.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

       a) delivery of: (i) PDF copies of this Order, or (ii) a link to a secure website (including

            NutStore, a large mail link created through Rmail.com and via website publication

            through a specific page dedicated to this Lawsuit accessible through

            ipcounselorslawsuit.com) where each Defendant will be able to download PDF

            copies of this Order to Defendants' e-mail addresses to be determined after having

            been identified by by Alibaba and/or AliExpress pursuant to Paragraph V(C); or

       b) delivery of a message to Defendants through the system for communications

            established by the Third Party Service Providers on their respective platforms,

            notifying Defendants that an action has been filed against them in this Court and

            providing a link to a secure website (such as NutStore or a large mail link created

            through Rmail.com) where each Defendant will be able to download PDF copies

            of this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means

    ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

    Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

    effective as to the Third Party Service Providers and Financial Institutions if it is completed



                                               9
  by the following means:

      a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          Pay Pal Inc. will be able to download a PDF copy of this Order via electronic mail

          to PayPal Legal Specialist at EEOMALegalSpecialist@paypal.com;

      b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          AliPay.com Co., Ltd., Ant Financial Services will be able to download a PDF copy

          of this Order via electronic mail Mr. Di Zhang, Member of the Legal & Compliance

          Department- IP, at di.zd@alipay.com;

      c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          Alibaba will be able to download a PDF copy of this Order via electronic mail to

          Chloe He, Alibaba Group at chloe.he@alibaba-inc.com;

      d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

          to      Payoneer       Inc.'s     Customer       Service      Management         at

          customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

          Inc., at Edward.Tulin@skadden.com; and

       e) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

          via electronic mail to PingPong Global Solutions Inc.' s Legal Department

          legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this Order and any act by them or anyone of them in violation of this Order may

   be considered and prosecuted as in contempt of this Court.



                                           10
   8. The $1,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

       of this case or until this Order is terminated.

   9. This Order shall remain in effect during the pendency of this action, or until further order

       of the Court.

   10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

       the Order on two (2) days' notice to Plaintiff or on shorter notice as set by the Court.



SO ORDERED.
                                                           (!",

SIGNED this   lJ.Ji
                 day of..1./l_t-'-'1W-"---~' 2021, at __-_'1_c, _.m.
New York, New York


                                                         HON. PAUL A. CROTTY
                                                                   vSnf




                                                   11
